MEMORANDUM**
Bill Walker appeals pro se the district court’s judgment dismissing sua sponte for lack of jurisdiction his action alleging that the Members of Congress, the Treasury Secretary, and the Commissioner of Internal Revenue violated the United States Constitution by failing to call a constitutional convention to consider repeal of the Sixteenth Amendment. Walker sought to *771hold defendants both civilly and criminally liable, and also sought reparation of federal income taxes that had been “extorted” from him by defendants.
We agree with the district court’s determination that it lacked jurisdiction over the action and affirm the dismissal for the reasons stated in the district court’s order to show cause, filed on October 8, 2004.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *771courts of this circuit except as provided by 9th Cir. R. 36-3.


. Walker’s motion to strike the appellees’ brief is denied.